Citation Nr: 0013864	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  98-13 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for joint pain of the 
wrists and elbows as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1980 and from May 1986 to February 1997, including 
service in Southwest Asia from August 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in March 
1998 by the Department of Veterans Affairs (VA) regional 
office (RO) in Indianapolis, Indiana, denying entitlement of 
the veteran to service connection for joint pain of the 
wrists and elbows as due to an undiagnosed illness.  An 
appeal of that denial was thereafter initiated by the 
veteran, and by further rating action in August 1998, the RO 
granted entitlement to service connection for burn scars of 
the forearms and face.  Following the veteran's perfection of 
his appeal, the RO in rating action in December 1998 granted 
entitlement to service connection for residuals of a left 
triceps injury with arthrofibrosis of the left elbow.


FINDING OF FACT

The veteran's claim of entitlement to service connection for 
joint pain of the wrists and elbows is not supported by 
cognizable evidence demonstrating that such claim is 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
joint pain of the wrists and elbows is not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A service-connected disorder is one that was incurred in or 
aggravated by active service; one for which there exists a 
rebuttable presumption of service incurrence, such as 
arthritis, if manifested to the required degree within a 
prescribed period from the veteran's separation from active 
duty; or one that is proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (1999).  

38 U.S.C.A. § 1117 (West 1991 & Supp. 1998) and 38 C.F.R. § 
3.317 (1999) provide, in pertinent part, that except as 
provided otherwise, VA shall pay compensation in accordance 
with chapter 11 of Title 38, United States Code, to a Persian 
Gulf veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint pain, provided that such disability (i) became 
manifest either during active duty in the Southwest Asia 
theater of operations during the Gulf War, or to a 
compensable degree no later than December 31, 2001, and (ii) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  "Objective 
indications of chronic disability" include both "signs" in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification. 38 C.F.R. § 
3.317(a)(2) (1999).  

The initial question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection for joint pain of the wrists and 
elbows as due to an undiagnosed illness.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S.Ct. 2348 (1998); see also Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(per curiam) (table).  Specifically, there must be: (1) A 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468.  

The nexus requirement may be satisfied by evidence showing 
that a chronic disease subject to presumptive service 
connection was manifested to a compensable degree within the 
prescribed period.  See Traut v. Brown, 6 Vet. App. 495, 497 
(1994); Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Where 
the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps v. Gober, 126 F.3d at 1468.  Furthermore, 
in determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true and is not subject 
to weighing.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The provisions of 38 C.F.R. § 3.303(b) provide a substitute 
way of showing inservice incurrence and medical nexus for 
purposes of well-grounding a claim.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).  The chronicity provision of 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that an appellant had a chronic condition in 
service or during an applicable presumption period and still 
has the condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well-
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Id.  

VA's General Counsel issued a precedential opinion in May 
1999, holding that a well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. § 3.317 generally 
requires the submission of some evidence of these four 
elements:

(1) Active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf war;

(2) the manifestation of one or more signs or symptoms of 
undiagnosed illness;

(3) objective indications of chronic disability during the 
relevant period of service or to a degree of disability of 10 
percent or more within the specified presumptive period; and

(4) a nexus between the chronic disability and the 
undiagnosed illness.

VAOPGCPREC 4-99.

In the veteran's case, service connection has been 
established for burn scars of the forearms and residuals of a 
left triceps injury with arthrofibrosis of the left elbow, 
which are shown to account for the veteran's pain of the 
wrists and elbows.  Service medical records from the 
veteran's initial period of service are wholly negative for 
complaints or findings as to joint pain of the wrists or 
elbows.  Service medical records from the more recent period 
of service disclose the following:  Evidence of a soft tissue 
injury of the right wrist in May 1989, as established by X-
ray; evidence of superficial thrombophlebitis of the left arm 
with associated complaints of left arm pain following a blood 
donation in December 1989; complaints of bilateral elbow pain 
in July 1995, with a possibility that such was secondary to 
earlier burns but not noted versus an ongoing process; X-ray 
evidence in July 1995 of soft tissue/fatty tissue 
accumulation at the right olecranon fossa and a questionable 
decreased joint space between the humerus and radial head of 
the left elbow; an assessment in September 1995 of a right 
elbow contracture with diminished grip strength and abnormal 
range of motion; and a clinical assessment of bilateral elbow 
arthritis in July 1996.  

On the occasion of a VA examination performed in June 1997, 
the veteran noted that he had experienced pain in the right 
wrist periodically since 1991.  During his tour of duty in 
Southwest Asia, he reportedly worked at a hospital and 
received Pyridostigmine.  X-rays of the elbows and wrists 
showed no acute fracture or dislocation and there was no 
radiologic evidence of degenerative or arthritic changes.  
Clinically, slightly weakened motion and excess fatigability 
in the elbows and right wrist were demonstrated against 
moderate resistance.  There was no incoordination, but pain 
was present with movement of the right wrist.  Such 
culminated in entry of an assessment of "(c)hronic pain in 
both wrists and elbows for six years, after Persian Gulf 
War."  

While it is evident that the veteran has the requisite 
service in Southwest Asia, that alone is insufficient to 
well-ground his claim in the absence of a showing of a 
manifestation of signs or symptoms of undiagnosed illness of 
the wrist and elbows.  It is evident that joint pain is among 
the signs and symptoms outlined in 3.317(b), but the 
veteran's joint pain has been tied by physicians to various 
diagnosed entities, including those disorders of his upper 
extremities for which service connection has already been 
established.  The signs and symptoms of joint pain of the 
wrists and elbows were tied to incidents which either 
predated the veteran's service in Southwest Asia or were the 
result of lifting of a heavy object in late 1993.  Various 
other incidents have been shown both prior and after the 
veteran's tour of duty in Southwest Asia which culminated in 
entry of multiple diagnostic assessments.  Absent from the 
record is evidence that such diagnoses or impressions do not 
account fully for the signs and symptoms of joint paint 
experienced by the veteran, thereby removing entirely the 
possibility of the existence of undiagnosed illness.

Furthermore, there is also lacking in this case evidence of a 
nexus between the chronic disability and the undiagnosed 
illness.  In this regard, it is noted that there must also be 
a "plausible" showing that such objective indications of 
chronic disability "result from" an illness or combination of 
illnesses.  The Board notes that, notwithstanding that 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 provide that lay 
statements, such as a veteran's testimony, are competent to 
establish the existence of "disability," neither the statute 
nor the regulation indicates what type of evidence is needed 
to show that such disability "results from" an undiagnosed 
illness.  The Board is of the opinion that, in this case, 
only medical evidence is competent to show such a causal 
connection sufficient to well-ground the undiagnosed illness 
claim.  The Board notes that the legislative history of the 
Title 38 U.S.C.A. § 1117 indicates that the statute was 
intended to alleviate only the Gulf War veteran's burden of 
having to establish a current "disability," given that there 
might be no diagnosis for the symptomatology experienced by 
such a veteran.  See 104 CONG. REC. S15011-13 (daily ed. Oct. 
8, 1994) (joint explanatory statement of H.R. 4386, revised 
as clean bill H.R. 5244); 104 CONG. REC. H11349-50 (daily ed. 
Oct. 7, 1994) (statement of Rep. Montgomery); 104 CONG. REC. 
S9940-41 (daily ed. July 27, 1994) (statement of Sen. 
Rockefeller).  The statute was clearly not intended to 
provide service connection claimants with the missing element 
of a medical nexus, see Epps, supra, as do statutes which 
provide a nexus for veterans who claim that they have certain 
disorders due to exposure to radiation, herbicides, and 
"chronic disease."  See 38 U.S.C.A. § 1112 (West 1991 & Supp. 
1998).  That is evident because, in September 1994, a 
proposal such as found in § 1112 was ultimately rejected by 
Congress.  The Senate proposed a version of 38 U.S.C.A. § 
1117 which would have allowed for a statute similar to 38 
U.S.C.A. § 1112 (to be codified at 38 U.S.C.A. § 1112A), in 
which certain symptoms would have been presumptively linked 
to service in Southwest Asia in the manner that certain 
cancers and other disorders have been statutorily linked to 
service in the Republic of Vietnam.  S.R. 2330, 103rd Cong. 
(1994); and cf. S.R. 2178, 103rd Cong. (1994) with H.R. 5244 
and 4386, 103rd Cong. (1994).  Instead, in the compromise 
bill that was ultimately enacted (H.R. 5244, a clean bill of 
H.R. 4386), Congress chose only to relieve veterans of the 
need to provide medical evidence of a current disability.  
Id.  Thus, the legislative history of 38 U.S.C.A. § 1117 does 
not suggest that the statute relieves a veteran of the need 
to produce plausible, competent evidence of a causal link 
between a current disability and some undiagnosed illness or 
combination of illnesses.  In other words, Congress chose not 
to enact a nexus-providing presumption.  This conclusion is 
supported by the notice and comments for the implementing 
regulation, which employ the same language ("resulting from") 
in 38 C.F.R. § 3.317(a) as the language found in the statute.  
See 60 Fed.Reg. 6661, 63 (Feb. 1995); 59 Fed.Reg. 63283 (Dec. 
1994); VAOPGCPREC 4-99.

The Board notes that the VA examiner in June 1997 reported a 
diagnosis of chronic pain of the wrists and elbows after the 
Persian Gulf War.  That diagnosis did not, by its terms, 
speak of causation, but might be read as linking the 
veteran's joint pain temporally to his period of service in 
Southwest Asia.  However, such diagnosis appears to have been 
based exclusively on the veteran's own recitation of his 
medical history, without regard to the many inservice 
diagnoses, of wrist and elbow pathology which were recorded 
both prior to and after the veteran's service in Southwest 
Asia.  Such cannot therefore be considered competent medical 
evidence of a nexus.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Similarly, the Board has considered the statements offered by 
the veteran linking his claimed joint pain to his period of 
service in Southwest Asia.  However, his statements as to 
either medical diagnosis or etiology, or those as to the 
requisite nexus of claimed chronic disability to undiagnosed 
illness, cannot serve to well-ground his claim in the absence 
of a showing that the veteran has the requisite medical 
background or expertise to offer competent medical evidence.  
Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons set forth, the Board necessarily is compelled 
to conclude that the veteran's claim is not well-grounded, 
and, as such, it must be denied.  38 U.S.C.A. § 5107(a); see 
Epps, supra.  Such result obviates the need for consideration 
of the rule of affording the veteran the benefit of the doubt 
where the evidence for and against the claim is in relative 
equipoise, as the Board does not herein reach the merits of 
the claim presented.  See 38 U.S.C.A. § 5107(b) (West 1991).

The Board recognizes that this appeal is being disposed of in 
a manner that may differ from that utilized by the RO.  The 
undersigned has therefore considered whether the veteran has 
been given adequate notice to respond, and if not, whether he 
has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Given that the veteran has advanced 
argument that the claim at issue is well-grounded, and in 
view of the fact that he has failed to meet his initial 
burden of presenting a claim that is plausible or capable of 
substantiation, the Board concludes that no prejudice to the 
veteran would result in denying such claim as not well-
grounded.  Moreover, the Court has held that "when an RO 
does not specifically address the question whether a claim is 
well-grounded but rather, as here, proceeds to adjudication 
on the merits, there is no prejudice to the veteran solely 
from the omission of the well-grounded analysis."  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996).

Additionally, as the foregoing explains the requirements of a 
well-grounded claim on the basis of undiagnosed illness, the 
Board views its prior discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for his claim of service connection for joint pains of the 
wrists and elbows as due to an undiagnosed illness.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  Moreover, 
the Board is not aware of any relevant evidence which may 
exist, or could be obtained, which, if true, would render the 
claim in question "plausible" and thus require VA to notify 
the veteran of said relevant evidence in order that he may 
complete his application for the claim for service connection 
herein at issue.  See McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997) (per curiam).


ORDER

A well grounded claim not having been submitted, entitlement 
to service connection for joint pain of the wrists and elbows 
as due to an undiagnosed illness is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

